           Case 1:18-vv-01814-UNJ Document 10 Filed 02/27/19 Page 1 of 1




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-1814V
                                      Filed: January 9, 2019
                                          UNPUBLISHED


    CHAD LONSFORD,
                                                              Special Processing Unit (SPU);
                         Petitioner,                          Vaccine Rule 21(a); Order
    v.                                                        Concluding Proceedings

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


John Robert Howie, Jr., Howie Law, PC, Dallas, TX, for petitioner.
Brittany Alexandra Anne Ditto, U.S. Department of Justice, Washington, DC, for
respondent.

                            ORDER CONCLUDING PROCEEDINGS 1

Dorsey, Chief Special Master:

       On January 9, 2019, petitioner filed a Notice of Voluntary Dismissal in the above-
captioned case.

      Accordingly, pursuant to Vaccine Rule 21 (a), the above-captioned case is
hereby dismissed without prejudice. The Clerk of the Court is hereby instructed that
a judgment shall not enter in the instant case pursuant to Vaccine Rule 21(a).

IT IS SO ORDERED.
                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master

1The undersigned intends to post this order on the United States Court of Federal Claims' website. This
means the order will be available to anyone with access to the Internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished order contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services).
